Citation Nr: 0934370	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-35 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for vision loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran's active duty service included the period from 
September 1977 to March 1994.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

The Veteran's currently diagnosed refractive error, myopia, 
is developmental disorder of the eye, and service connection 
is, by regulation, precluded for such developmental 
disorders; there was no superimposed disease or injury in 
service. 


CONCLUSION OF LAW

Vision loss due to refractive error, including myopia, is 
precluded by the regulations.  38 C.F.R. § 3.303(c)(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran and his representative were advised of VA's 
duties to notify and assist in the development of his claims 
prior to the initial adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  July 2003 and April 2007 
letters explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 letter informed the Veteran of 
disability rating and effective date criteria.

The Veteran's service treatment records and an August 2006 VA 
treatment record are in the file.  In March 2008, the RO 
requested the Veteran's National Guard records from September 
1976 to September 1977 from the National Guard Reserve Unit 
in Texas.  In October 2008, a response indicated that there 
was no evidence on file to substantiate any service in the 
National Guard.  The Veteran was provided a VA examination in 
April 2009.  All identified and available pertinent medical 
records have been associated with the claims file.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Factual Background, Criteria, & Analysis

Congenital or developmental defects and refractive errors of 
the eyes are not diseases or injuries within the meaning of 
the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996). 
VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General 
Counsel opinion 01-85 (March 5, 1985)) in essence held that a 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant' s military service, but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  Congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

Furthermore, myopia, more commonly known as nearsightedness, 
is defined as an error of refraction.  See Dorland's 
Illustrated Medical Dictionary 1094 (28th ed. 1994).  
Presbyopia, more commonly known as farsightedness, is defined 
as impairment of vision due to advancing years or old age. 
Id. at 1349.  Myopia and presbyopia are both refractive 
disorders of the eyes that are not generally eligible for 
disability compensation.  See 38 C.F.R. § 3.303(c).

While service connection cannot be granted for the primary 
refractive error, if there is medical evidence which 
establishes that the Veteran has a loss of visual acuity due 
to disability of service origin, that loss of acuity may be 
compensated through the disability evaluation assigned for 
the service-connected disability to which the impairment is 
attributed.

Here, service treatment records (STR's) included a September 
1977 report of medical history that was negative for any eye 
disorders and the Veteran reported that he had vision in both 
eyes and did not wear glasses or corrective lenses.  A 
September 1977 enlistment examination was negative for any 
eye disorders.  A January 1978 report of medical examination 
did not reveal any eye disorders.  His uncorrected distant 
vision was 20/20.  A February 1979 examination included an 
uncorrected distant vision of 20/20, bilaterally.  A 
September 1980 record showed an uncorrected distant vision as 
20/25, bilaterally, with complaints of decreased distant 
vision.  A January 1984 record revealed a corrected distant 
vision of 20/20, bilaterally.  Myopia was diagnosed.  On 
October 1986 report of medical history, the Veteran reported 
that he wore glasses or contact lenses and had a change of 
vision in both eyes.  It was noted that he wore corrected 
lenses and this was not considered disabling.  October 1986 
clinical examination revealed an uncorrected distant vision 
of 20/100 corrected to 20/20 and a 20/20 near vision, 
bilaterally.  An October 1990 record reported his uncorrected 
distant vision as 20/200, bilaterally, corrected to 20/15 in 
the right eye and 20/15-1 on the left eye.  The corrected 
near vision was reported as 20/17-1 in the right eye and 
20/20 in the left eye.  He was diagnosed with myopia.  He was 
also treated for left cornea abrasion in April 1993.  In 
December 1993, the Veteran had indicated that he did not have 
a vision change or double vision.  

On his September 2003 notice of disagreement, the Veteran 
reported that he entered service with perfect vision.  He 
indicated that serving on a submarine for several months 
caused severe strain on his eyes, especially when going from 
not being able to see things far away to suddenly coming to 
the surface and being forced to see things far away.  As a 
result, he was prescribed glasses.  

Post service medical records included an August 2006 VA 
treatment record that noted that the Veteran had 
blepharoconjunctivitis in both eyes.   

On April 2009 VA examination, the uncorrected distant vision 
was 20/200 in the right eye, corrected to 20/25.  The 
uncorrected near vision was 20/20 in the right eye, corrected 
to 20/100.  The uncorrected distant vision in the left eye 
was 20/200, corrected to 20/25.  The uncorrected near vision 
in the left eye was 20/20 corrected to 20/100.  After 
examination, the Veteran was diagnosed with myopia, chronic 
allergic conjunctivitis in both eyes, and sarcoidosis without 
ocular involvement.  The examiner opined that myopia was no 
caused by or a result of in-service illness or injury.  The 
examiner reasoned that the Veteran was near sighted and his 
visual acuity was corrected to 20/20 in both eyes.  The 
examiner also opined that left eye corneal abrasion was not 
caused by or a result of an in service injury or event.  The 
examiner reasoned that the STR's revealed that the abrasion 
healed and no residuals (scarring, vascularization) were 
present.  

As indicated above, refractive error and presbyopia are 
excluded, by regulation, from the definition of disease or 
injury for which Veteran's benefits are authorized if 
incurred or aggravated in service.  The medical evidence of 
record does not show that the Veteran's myopia is associated 
with any disability attributable to service, or that he has 
any current residuals of the in service corneal abrasion to 
the left eye.  To the extent that the Veteran has decreased 
vision due to presbyopia or refractive error, those 
conditions are considered to be developmental and are not 
disabilities based on VA law, thus service connection cannot 
be granted for this condition.

The Board notes that in May 2009 the RO granted service 
connection for bilateral allergic conjunctivitis, and 
assigned a noncompensable rating effective June 3, 2003.  
This matter is not before the Board and is a matter that 
warranted a separate decision.  Further, there is no medical 
evidence of record that indicates that the Veteran has any 
other eye disorder that is related to his active service.

The Board has considered the Veteran's statements in support 
of his claim that his visual acuity decreased as a result of 
severe strain on his eyes while serving on a submarine for 
several months.  While he is certainly competent to describe 
the extent of his current symptomatology, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

As the Board may consider only independent medical evidence 
to support its finding about a question involving medical 
causation that lay evidence can not establish and as there is 
no favorable medical evidence to support the claim, there is 
a preponderance of the evidence against the claim, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).








ORDER

Service connection for vision loss is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


